—In an action, inter alia, to recover damages for fraud, (1) the defendant third-party plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Underwood, J.), dated January 8, 1997, as granted those branches of the respective motions of the third-party defendants Dómeme Del Balso, and Danow, McMullan & Panoff, P. C. and William McMullan, which were to sever the third-party action and (2) the third-party defendant Domenic Del Balso and the third-party defendants Danow, McMullan & Panoff, P. C. and William McMullan, separately cross-appeal from so much of the same order as denied those branches of their respective motions which were to dismiss the third-party complaint insofar as asserted against them.
Ordered that the order is affirmed, without costs or disbursements.